Citation Nr: 1207206	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to May 3, 2006, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative disc disease of the lumbar spine, with a 10 percent rating assigned, effective July 26, 2004.

In July 2010 the Veteran testified before the undersigned Acting Veterans Law Judge at the RO.  A transcript is of record.  

In May 2011, the Board remanded the claim for additional development.  

In a September 2011 rating decision, the RO granted an increased rating of 20 percent for degenerative disc disease of the lumbar spine, effective May 3, 2006.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for the Veteran's lumbar spine disability remains before the Board.  

The September 2011 decision granted service connection for left lumbar radiculopathy, with a 10 percent rating assigned, effective January 2, 2009, and service connection for a bowel condition associated with left lumbar radiculopathy, with a 10 percent rating assigned, effective January 2, 2009.  The Veteran was notified of this decision and did not perfect an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 remand, the Board requested that all pertinent records of the Veteran's treatment at the Dallas VA medical center (VAMC) since July 17, 2009, be obtained in accordance with 38 C.F.R. § 3.159 (2011).  All records and/or responses received were to be associated with the claims file.  

While a September 2011 supplemental statement of the case listed VA outpatient treatment records from October 30, 2006 to June 28, 2011, as evidence considered, the claims file and Virtual VA do not include these records.  The records must be obtained and associated with the claims file before the claim can be properly adjudicated.  

As the Board's May 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

At the hearing before the Board in July 2010 and at the June 2011 VA examination, the Veteran indicated that he was currently being treated for the service-connected lumbar spine disability at VA.  In October 2011, the Veteran indicated that he has received relevant treatment at VA treatment facilities in Dallas, Temple, Abilene, and Big Springs, as well as the Dallas VA Hospital.  VA has a duty to ensure all relevant records have been obtained in accordance with 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected lumbar spine disability at a VA facility, including Dallas VAMC treatment records dated since July 17, 2009, and all treatment records from VA facilities in Temple, Abilene, Dallas, and Big Springs, in accordance with the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.  

2.  After completing all indicated development, readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


